Citation Nr: 0011305	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-09 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to service connection for lumbosacral spine 
strain.

2.  Entitlement to service connection for a stomach 
condition.

3.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1994 to May 1996.

This matter comes to the Board of Veterans' Appeals from a 
December 1996 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO).

The veteran has perfected an appeal of that decision.

In a rating decision dated in December 1998, the RO granted 
service connection for vaginal yeast infection and shin 
splints.  In statements received in February and March 1999, 
the veteran appears to have expressed disagreement with the 
noncompensable evaluations provided for these disabilities.  
The RO has not issued a statement of the case in response to 
these notices of disagreement, and these issues must be 
remanded to the RO for the issuance of such a statement of 
the case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. 
App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates the 
appellate process)  see also Ledford v. West, 136 F.3d 776 
(Fed. Cir. 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).

In her February 1999, statement the veteran raised the issue 
of entitlement to service connection for urinary infections.  
This statement could be construed as an attempt to reopen the 
claim for service connection that was denied by the RO in its 
December 1996 rating decision.  The veteran's petition to 
reopen her claim has not been considered by the RO.  Where 
the veteran raises a claim that has not yet been adjudicated, 
the proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).  This issue is, accordingly, 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
veteran's current lumbosacral spine strain and service.

2.  There is no competent evidence of a nexus between any 
current stomach condition and service.

3.  There is no competent evidence of a current bilateral 
knee disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
lumbosacral spine strain is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
stomach condition is not well grounded.  38 U.S.C.A. § 5107.

3.  The claim of entitlement to service connection for a 
bilateral knee condition is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a July 1993 military pre-secreening form and in a report 
of medical history completed for enlistment in July 1993, the 
veteran reported that she had never had "back trouble," any 
bone or joint disability, or any other disease or disability.  
In a physician's summary attached to the medical history, it 
was concluded that the veteran had no significant medical 
history.  In an undated examination report, it was indicated 
that she had no abnormalities.

During a July 1994 service medical examination, the veteran 
complained of lower back pain with no known trauma.  The 
veteran reported no history of back pain.  Low back strain 
was assessed.

In an August 1994 examination, the veteran complained of 
bilateral knee pain when running.  Overuse and bilateral 
patellar femoral syndrome (PFS) were assessed.

In September 1994, the veteran complained of right knee pain.  
Radiology examination revealed no abnormality of the right 
knee.  Bilateral PFS was again assessed.  Physical therapy 
was recommended.

In November 1994 examinations, the veteran complained of 
bilateral knee and shin pain.  Bilateral retropatellar pain 
syndrome (RPPS), and PFS and shin splints were assessed.  X-
ray examination of the knees found them to be within normal 
limits.  The veteran received physical therapy.

September 1995 Army hospital records indicated that the 
veteran was seen on two occasions after complaining of low 
back pain localized to the lumbar region with sitting.  
Lumbar somatic dysfunction was assessed.  

October 1995 Army hospital records indicated that the veteran 
was again seen for low back pain.  Lumbar strain was 
assessed.

November 1995 Army hospital records indicated that the 
veteran complained of low back and stomach pain.  She 
reported that she had vomited after eating cucumbers and 
vinegar.  A history of low back pain and nausea were 
assessed.

December 1995 Army hospital records again note complaints of 
chronic back pain.  Physical therapy was recommended.

January 1996 service physical therapy records indicated that 
the veteran was treated for low back pain.  No X-rays were 
taken.  Mild low back pain was assessed.

Army hospital records dated later in January 1996 indicated 
that the veteran complained of knee and shin pain, and of 
severe pain after running.  Knee and shin pain were assessed.

February 1996 service physical therapy records indicated that 
the veteran complained of soreness with long sitting and 
walking.  Mild low back pain was assessed.

In a May 1996 service physical therapy session, the veteran 
reported that she was doing better overall.  Mild low back 
pain was again assessed. 

During an August 1996 VA examination, the veteran indicated 
that she noticed that gradual onset of low back pain in 
October 1995.  She reported a considerable amount of lifting 
at that time.  She complained of low back stiffness and 
discomfort with bending or sitting for more than 30 minutes.  
Physical examination revealed normal range of motion, without 
discomfort.  Low back pain secondary to lumbosacral sprain 
was assessed.

The veteran also complained of a reflux condition.  She 
reported that in October 1995, she had experienced epigastric 
pain and heartburn.  She indicated that she currently 
experienced reflux after eating certain foods.  The abdomen 
was found to be nontender and no organomegaly or masses were 
found.  Gastroesophageal reflux disease was assessed.

The veteran also complained of a bilateral knee and shin 
condition.  She reported that knee discomfort was minimal at 
the time of examination.  Examination revealed no abnormality 
of the knees.  A history of intermittent knee pain, currently 
asymptomatic, was noted.

During an April 1998 VA hearing at the regional office before 
a decision review officer, the veteran testified that she 
experienced low back pain almost daily.  She also testified 
that she suffered from reflux with certain foods.  She 
testified that she burped continuously after meals and was 
conscious of her breath.  She indicated that she felt no 
burning sensation and did not vomit after meals.  She 
reported that she took Zantac and Pepcid for the condition.  
She noted that the products did not alleviate her symptoms.  
She testified that she experienced shin pain, often 
accompanied by front knee pain.  She stated, "I don't know if 
the shin pain is so excruciating, I feel it right below my 
knees or of it's actually my knees.  But, I think the lower 
part of my knees begin to hurt."

May 1998 private physical therapy records show that the 
veteran was being seen twice weekly for conditions that 
included lower back pain resulting from a motor vehicle 
accident.  

Private treatment records dated from May to August 1998 
indicate that the veteran was treated for, inter alia, low 
back pain. 

In a June 1998 statement for an insurance company, the 
veteran's attending physician reported that the veteran was 
injured in a motor vehicle accident in April 1998.  The 
diagnoses include chronic lumbar sprain/strain, and chronic 
thoracolumbar myofascitis.  The physician indicated that the 
symptoms first appeared in April 1998.  

Private treatment records indicate that the veteran was seen 
for low back pain in June, July, and August 1998.  No 
abnormalities were found.

In a July 1998 statement, a physical therapist noted that the 
veteran had full lumbar range of motion.  

During a November 1998 VA examination, the veteran reported 
that her low back pain started in the military.  She reported 
that she had been in a motor vehicle accident recently but 
that she knew her present condition was unrelated to the 
accident.  Stiffness, without pain, was noted upon 
examination of range of motion.  Lumbosacral strain was 
assessed.

At that time, the veteran also complained of excessive 
burping with certain foods and a bad breath odor.  She denied 
regurgitation after eating, heartburn, excessive flatulence, 
or irregular bowel movement.  Physical examination revealed 
no abnormal bowel sounds.  Excessive belching was assessed.  
The veteran noted that she no longer had knee pain.  

Private treatment records dated in February 1999 indicated 
that the veteran's chronic low back condition pre-existed 
service.  The examiner noted that the veteran had incomplete 
sacralization of L-5 which would cause pain and instability 
throughout her life.  It was noted that the condition would 
also result in occasional low back exacerbations.  She 
further stated "the very physical nature of the military can 
result in exasserbations (sic)" of low back pain.  

A February 1999 VA outpatient treatment record indicates that 
the veteran complained of low back pain and acid indigestion.  
Low back pain and gastritis were assessed.  



Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. § 
1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1999). 

A well grounded claim is a plausible claim, one that appears 
to be meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 91.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  If the claimed disability relates to an observable 
disorder, lay evidence may be sufficient to show the 
incurrence of a disease or injury in service and continuity 
of the disorder following service.  Medical evidence is 
required, however, to show a relationship between the current 
medical diagnosis and the continuing symptomatology.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage, 10 Vet. 
App. at 488.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette, 8 Vet. App. at 79.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  If defects, infirmities, or 
disorders are not noted at the time of the induction 
examination, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing with clear and unmistakeable evidence that the 
disorder existed prior to service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304 (b); see also Kinnaman v. Principi, 4 Vet. 
App. 20 (1993). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakeable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991).  A flare up of 
symptoms during service, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

In order for a claim based on aggravation of a pre-existing 
disability to be well grounded, there must be competent 
evidence of aggravation of the pre-existing disability in 
service.  Maxson v. West, 12 Vet. App. 453 (1999).


Lumbosacral spine strain

The veteran's service medical records document her complaints 
of back pain in service, and she has been diagnosed as having 
lumbosacral strain subsequent to service.  She has thus 
satisfied two of the three Caluza elements for a well-
grounded claim.  

The only potentially competent evidence as to a nexus between 
the current lumbosacral disability and service, consists of 
the opinion of the private physician reported in February 
1999.  That physician attributed the veteran's complaints of 
back pain to an incomplete sacralization of L-5.  Although 
the February 1999 private examiner seemed to suggest that the 
veteran's military service could have caused exacerbations of 
back pain, exacerbations do not constitute evidence of 
aggravation.  See Hunt.  The physician did not report any 
permanent increase in disability attributable to service.

In addition, the physician worded the opinion in a general 
and generic way.  The physician noted only that the nature of 
military service "can" cause exacerbations of back pain.  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  In 
Obert v. Brown, however, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") held that a medical opinion expressed in terms of 
"may," also implies "may or may not" and is too speculative 
to establish a plausible claim.  Bostain v. West, 11 Vet. 
App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).

Because of its speculative nature, and failure to attribute 
any underlying increase in disability to service, the 
February 1999 opinion does not constitute competent evidence 
of aggravation of a pre-existing disability or of a nexus 
between a current lumbosacral disability and service.  There 
is no other competent evidence of a nexus between the current 
disability and service.  The veteran is not competent to link 
her current condition to service or to say that her condition 
was aggravated by service.  Accordingly, the Board concludes 
that the claim for service connection is not well grounded 
and must be denied.


Stomach condition

The medical evidence shows that the veteran's 
gastrointestinal complaints have been attributed to 
gastroesophageal reflux disease, excessive belching, and 
gastritis.  The veteran has, therefore, provided medical 
evidence of a current diagnosis of a digestive disorder, 
satisfying the first Caluza element.  

The service medical records note that she experienced nausea 
in November 1995, thus, there is competent evidence of a 
disease or injury in service.

No medical professional, however, has linked any current 
stomach disorder to service.  There is, therefore, no 
evidence of a nexus between service and a current stomach 
disorder, including reflux.  Therefore, the third Caluza 
element has not been satisfied.  Caluza, 7 Vet. App. at 506.


Bilateral knee condition

The service medical records contain competent evidence of 
knee disabilities in service.  Accordingly, the second Caluza 
element for a well-grounded claim has been satisfied. 

There is no competent evidence of a current disability, 
however.  The Court has held that pain, without a diagnosed 
or identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); Evans v. West, 12 Vet. App. 22 (1998) (holding that 
there was no objective evidence of a current disability, 
where the medical records showed the veteran's complaints of 
pain, but no underlying pathology was reported).

In this case the veteran has undergone several post-service 
VA examinations of the knees, which found no underlying knee 
pathology.  A history of intermittent knee pain, currently 
asymptomatic, was noted during the August 1996 VA 
examination.  As stated above, the finding of pain without 
underlying pathology cannot constitute competent evidence of 
current disability.

The Board notes that the veteran herself testified that she 
wasn't sure whether her leg discomfort was attributable to 
knee or shin problems during the April 1998 VA regional 
hearing.  In addition, during the November 1998 VA 
examination, the veteran reported that she no longer had knee 
pain. 

In the absence of competent evidence of a current disability, 
the claim is not well grounded and must be denied.  


ORDER

The claim of entitlement to service connection for 
lumbosacral spine strain is denied.
The claim of entitlement to service connection for a stomach 
condition is denied.

The claim of entitlement to service connection for a 
bilateral knee condition is denied.


REMAND

As noted in the Introduction to this decision, the veteran 
has submitted statements that can be construed as notices of 
disagreement with decisions of the RO.  Under such 
circumstances the Board must remand these issues to the RO 
for the issuance of statement of the case, and to afford the 
veteran an opportunity to perfect her appeal.  Accordingly, 
the case is remanded, in part, for the following:

The RO should issue a statement of the 
case to the veteran and her 
representative, as to the issues of 
entitlement to compensable or higher 
evaluations for the service connected 
vaginal yeast infections and shin 
splints.  She should be instructed as to 
the steps necessary to perfect her 
appeal.

Thereafter, the case should be returned to the Board, if in 
order for consideration of those issues for which a 
satisfactory substantive appeal has been submitted.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

